ON RETURN TO REMAND
LEIGH M. CLARK, Retired Circuit Judge.
On July 18,1983, there was filed with the Clerk of this Court a certified court reporter’s transcript entitled “SENTENCE PROCEEDINGS ON REMAND” conducted by the trial judge on July 7, 1983. Participating in the hearing were the defendant’s attorney on the trial of the case and the *343State’s attorney on the trial of the case. The defendant was present during all of the hearing, at which her testimony and the testimony of other witnesses was given. After thorough consideration thereof, the court sentenced her to imprisonment for thirty years, which was the same sentence that had been previously imposed.
The transcript discloses that there was a complete understanding and meeting of the minds of all concerned as to what transpired during the hearing, including the imposition of the punishment and the pronouncement of the sentence. The transcript shows full compliance with Alabama Rules of Criminal Procedure-Temporary Rules, Rules 6(b)(1) and 6(b)(2).
The judgment of conviction and sentence should now be affirmed.
AFFIRMED.
All the Judges concur.